Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  The closest prior art of the record, Rose et al (2012/0255567) discloses in fig 4 an aerosol-generating system, comprising: a medicament source (40)) (para [0236]); and a volatile delivery enhancing compound source (30) (para [0236]), comprising: a sorption element with a volatile delivery enhancing compound on the sorption element (delivery enhancing compound source comprises an adsorption element with the delivery enhancing compound adsorbed thereon) (para [0043]); and Young et al (7,431,570) in fig 1a-b teaches a capillary pump for vaporizing a liquid, including a source including a first sorption element (12) (liquid feed component) and a second sorption element (16) (vaporization component) (col 10, ln 22-36); wherein the second sorption element (16) is immediately downstream of and in contact (component surfaces closely contact adjacent components) (Young, col 10, ln 62-64) with the first sorption element (12) (insulator component (14) is positioned between first (12) and second (16) sorption elements is optional, and therefore, when the insulator component is removed, the second sorption element (16) is immediately downstream of and in contact with the first sorption element (12) (Young, col 11, ln 49-55) and a liquid sorbed on the first sorption element and the second sorption element (col 10, ln 22-45), wherein a rate of release of the liquid from the first sorption element (12) is greater than a rate of release of the liquid from the second sorption element (16) (first sorption element (12) has an average pore diameter of 25-75 um) (col 11, ln 4-20) and second sorption element (16) has an average pore diameter of less than 10um (col 12, ln 35-51), and therefore has a greater rate of release of the liquid than the rate of release of the liquid in the second sorption element because maximum flow rate is greatly reduced when the pore size is reduced) (col 5, ln 21-49).  However, as discussed in the PTAB Appeal 2021-004445, it would not have been obvious to one of ordinary skill in the art to combine the teaching of Rose and Young to arrive at applicant’s invention as recited in claim 1.  Therefore, claims 1-11, 14, 17-18, and 20-23 have been found to be allowable, since any conclusion of obviousness would be based on improper hindsight reasoning, using knowledge gleaned only from applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260. The examiner can normally be reached Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785